Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-21-1996

United States v. Bd Ed Piscataway
Precedential or Non-Precedential:

Docket 94-5090,94-5112




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"United States v. Bd Ed Piscataway" (1996). 1996 Decisions. Paper 85.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/85


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                         No. 94-5090
                         ___________

UNITED STATES OF AMERICA

     SHARON TAXMAN, Plaintiff-Intervenor

          vs.

BOARD OF EDUCATION OF THE TOWNSHIP OF PISCATAWAY,

                           Appellant


                         ___________

                         No. 94-5112
                         ___________

SHARON TAXMAN,

          Appellant

     v.

BOARD OF EDUCATION OF THE TOWNSHIP OF PISCATAWAY
                      ___________


                         ___________

     Appeal from the United States District Court
            for the District of New Jersey
             (D.C. Civil No. 92-cv-00340)
                      ___________

                         Argued
                   November 29, 1995
            Before: SLOVITER,* Chief Judge,
          MANSMANN and MCKEE, Circuit Judges.
                      ___________

                       Reargued In Banc
                         May 14, 1996


   Before: SLOVITER, Chief Judge, BECKER, STAPLETON,
     MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,
        ALITO, ROTH, LEWIS, McKEE and SAROKIN,**
                    Circuit Judges.
                        (Filed August 8, 1996)

*    The Honorable William D. Hutchinson was a member of the
original panel which heard argument in this appeal on January 24,
1995. He died on October 8, 1995, before the appeal was resolved;
Chief Judge Sloviter was designated to serve in his place on the
reconstituted panel.

**   Judge Sarokin heard argument but retired from office prior to
the issuance of the opinion.


                          -----------------

                     ORDER AMENDING SLIP OPINION

                          ------------------


     In accordance with the order of the Court entered August 20,
1996, it is hereby O R D E R E D that the slip opinion filed in the
above-entitled appeals on August 8, 1996 be amended to delete the
reference in the caption to the United States as a party to appeal
No. 94-5090. The caption of the opinion is therefore amended to
read:



                             ___________

                             No. 94-5090
                             ___________


          SHARON TAXMAN, Plaintiff-Intervenor

               vs.

     BOARD OF EDUCATION OF THE TOWNSHIP OF PISCATAWAY,

                               Appellant


                             ___________

                             No. 94-5112
                             ___________

     SHARON TAXMAN,

               Appellant

          v.
    BOARD OF EDUCATION OF THE TOWNSHIP OF PISCATAWAY




                                       FOR THE COURT:


                                       /s/ P. Douglas Sisk

                                               Clerk



DATED:   August 21, 1996